   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 1 of 10 PageID #:422




                 THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

 UNITED STATES OF AMERICA,                )
                                          )
                           Plaintiff,     )   No. 19 CR 578-1
                                          )
                      v.                  )   Judge Virginia M. Kendall
                                          )
 ROOSEVELT MCDONALD,                      )
                                          )
                           Defendant.     )

                     MEMORANDUM OPINION & ORDER

      Defendant Roosevelt McDonald is charged with being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1).   This charge resulted from an

encounter with Chicago Police Department Officers on February 18, 2019. Officers

responding to a ShotSpotter report of gunfire observed McDonald retreating into the

relevant address and recovered spent shell casings and a live round of ammunition

in the place he was standing. Officers executed a search of the apartment into which

McDonald retreated as well as of a storage crawlspace adjacent to his apartment.

Officers recovered a box of ammunition and two handguns. McDonald moves to

suppress the evidence obtained as a result of the encounter arguing the warrantless

search and seizure violated his Fourth Amendment rights. (Dkt. 28).

      At the October 30, 2020, evidentiary hearing, parties presented the testimony

of Ronald Wilson, Chicago Police Department Officers John Foertsch, Michael

O’Brien, and Michel Higgins, and body-camera footage of the events in question. The

parties were given the opportunity to submit post-hearing briefing. After reviewing



                                         1
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 2 of 10 PageID #:423




the testimony and evidence presented at the hearing, the Court denies McDonald’s

motion to suppress. (Dkt. 28).

                                  BACKGROUND

      At approximately 9:40 p.m. on February 18, 2019, ShotSpotter detected gunfire

at 7414 South Stewart Avenue, Chicago, IL (“7414 Stewart”), an apartment building.

(Dkt. 29 at 1–2; Dkt. 40 ¶ 3). Shortly thereafter, at 9:43 p.m., three Chicago Police

Department Officers patrolling the South Side of Chicago arrived at 7414 Stewart

and observed McDonald standing partially on the front porch of the apartment

building wearing a dark jacket and a hat. (GX-2 at 3:20). Officers illuminated

McDonald with a flashlight and, according to Officer Foertsch’s testimony, announced

themselves, at which point McDonald retreated into the vestibule of 7414 Stewart

and entered a basement apartment. (GX-2 at 3:20–:27).

      Officers approached the front porch of 7414 Stewart and knocked on the locked

door of the vestibule. (GX-2 at 3:30–:45). Officers Foertsch and Higgins testified they

observed two spent .380 caliber shell casings and a live .380 caliber round of

ammunition on the front porch, which they recovered. (GX-3A; GX-3B).

      Antaniqua McClellan emerged from the basement apartment and opened the

vestibule door of 7414 Stewart at approximately 9:45 p.m. and, according to Officer

Foertsch, appeared “shocked” to see the spent shell casings and live ammunition on

the porch. (GX-2 at 4:53). Officer Foertsch told McClellan he was responding to a

ShotSpotter call and described the man he saw run into the basement apartment.

(Tr. 27:1–8). McClellan replied that she lived in the basement apartment with her



                                          2
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 3 of 10 PageID #:424




husband but that she was the only one home. (Tr. 112:14–17). Officer Higgins asked

McClellan if they could “look to make sure nobody else was in the apartment” to which

McClellan responded “Yes, but let me get my keys from my vehicle and I’ll let you in.”

(Tr. 95:23–25). McClellan retrieved the keys to the basement apartment from her car

and told Officer Higgins that she only wanted him to come into the apartment. (GX-

2 at 5:18–6:54) (Tr. 96:9–15). Higgins replied that, due to safety concerns, he could

not enter the apartment alone. (Tr. 96:14–15). At this point, at approximately 9:47

p.m., McClellan used the key she retrieved from her car to unlock the door to the

basement apartment and let Officer Higgins, Officer Foertsch, and Officer Kennedy

inside. (GX-2 at 5:18–6:54) (Tr. 96:19–24). Officers had neither a search warrant for

the apartment nor an arrest warrant for McDonald. (Dkt. 28 ¶ 3) (Tr. 79:19–21).

         Officers entered the basement apartment of 7414 Stewart and Officer Foertsch

performed a protective sweep to ensure there was no active shooter. (Tr. 46:7–11).

Officer Foertsch recovered a partial box of .380 caliber ammunition with 11 live

rounds inside the box. (Tr. 34:21–35:22; 36:1–13). The box of ammunition was

located on the living room table next to McDonald’s driver’s license and mail. (GX-

4A) (GX-12).

         Officer Higgins moved to the back of the basement apartment and opened a

door leading to an enclosed rear porch area with a common staircase leading to other

units.    (Tr. 97:12–25).   Within the rear porch area is a crawlspace with three

entrances. One entrance leads to 7414 Stewart’s backyard and is boarded up with

plywood, one entrance has an unsecured plywood door and opens next to the common



                                           3
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 4 of 10 PageID #:425




staircase, and a third entrance is perpendicular to the basement apartment rear door

and consists of a hole in the wall three to four feet above the floor. (GX-6 at 1:38,

5:40, 11:00–:15) (GX-7). Officer Higgins saw McDonald jumping down from this third

crawlspace entrance and move towards the common staircase. (Tr. 98:2–17).

       Contemporaneously, other CPD Officers, including Officer O’Brien, circled to

the rear of 7414 Stewart, announced themselves as police, and positioned themselves

in the building’s backyard. (GX-2 at 4:00–:39) (GX-6 at 1:22). Officer O’Brien heard

noises coming from the crawlspace and said, “someone’s down there” and expressed

suspicion that McDonald hid a gun in the crawlspace. (GX-6 at 1:38, 1:50, 2:18, 3:08,

4:45, 5:09–:17).   Officer Higgins let those Officers at the rear of 7414 Stewart,

including Officer O’Brien, into the apartment building through the rear door. (GX-6

at 4:36).

       At this point, in addition to several Officers, McClellan and McDonald were in

the 7414 Stewart enclosed rear porch area. McDonald was no longer wearing a dark

jacket and was covered in dust and cobwebs. (GX-6 at 17:35–:50). When Officer

O’Brien declared his intention to search the crawlspace, McClellan announced, “This

is my landlord’s property, so please don’t go through his stuff” and referred to

McDonald as her husband. (GX-6 at 5:15–:40, 9:36–:42, 10:05–:10). At the time,

McClellan was on the phone with an unknown person, to whom she stated “I let ‘em

in because I seen shells on the porch . . . that’s why I let ‘em in.” (GX-6 at 5:15–:40).

       Officer O’Brien entered the crawlspace through the third entrance and

searched the area for several minutes. (GX-6 at 5:40–9:36). The crawlspace was



                                            4
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 5 of 10 PageID #:426




“completely cluttered with tools and buckets and pipes and [] miscellaneous things.”

(GX-6 at 5:40–9:36) (Tr. 70:3–5).     Officer O’Brien abandoned his search of the

crawlspace once he started cramping up and because he did not find any firearms.

(GX-6 at 5:40–9:36). McClellan said to Officer O’Brien, “Man, you messing up all

these people’s shit.” (GX-6 at 9:40–:50).

      Officers placed McDonald in handcuffs and expressed concern that an

unaccounted-for gun was nearby. (GX-6 at 11:20). At this point, McDonald referred

to McClellan as his wife and told Officers that someone had shot at him outside with

a silver and black .380 caliber firearm and he called 911 in response. (GX-6 at 4:55–

5:05, 9:42–:48, 12:00–:20). Shortly thereafter, Officer Higgins resumed searching the

crawlspace for about five minutes before locating a 9 mm black Glock semiautomatic

handgun and a .380 caliber black Cobra semiautomatic handgun. (GX-8) (GX-9) (Tr.

121:4–7). The guns were in the ceiling of the crawlspace and fell after Officer Higgins

manipulated a loose area of the ceiling’s sheathing. (GX-7) (Tr. 105:14–25). Officer

Higgins estimates approximately 35 minutes elapsed between McDonald retreating

into 7414 Stewart and recovering the handguns. (Tr. 123:5–10).

      Once the handguns were recovered, McDonald was placed under arrest,

transported to the police station, and read his Miranda rights. (Dkt. 29 at 4). On

July 16, 2019, the Government charged McDonald with one count of being a felon in

unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). (Dkt. 1).




                                            5
         Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 6 of 10 PageID #:427




     McDonald moved to suppress the recovered box of ammunition and firearms on

     January 3, 2020. 1 (Dkt. 28).

                                          DISCUSSION

I.          The Box of Ammunition

           “As a rule, the Fourth Amendment requires the government to get a warrant

     before searching someone’s property.” U.S. v. Terry, 915 F.3d 1141, 1144 (7th Cir.

     2019) (citing U.S. CONST. Amend. IV and U.S. v. Basinski, 226 F.3d 829, 833 (7th Cir.

     2000)). Even warrantless searches within a home are constitutionally permissible if

     they fall within an established exception. U.S. v. Mojica, 863 F.3d 727, 731 (7th Cir.

     2017) (citing U.S. v. Henderson, 563 F.3d 776, 779 (7th Cir. 2008)).             One such

     exception is a warrantless search pursuant to voluntary consent given by one with

     actual or apparent authority to do so. Mojica, 863 F.3d at 731 (citing U.S. v. Wright,

     838 F.3d 880, 884 (7th Cir. 2016)); see also Conner v. Vacek, 606 Fed. Appx. 485, 488

     (7th Cir. 2020) (“[A] search conducted with the consent of a person with apparent

     authority over a property is a well-recognized exception.”). Apparent authority exists

     where “the facts available to an officer at the time of the search would allow a person

     of reasonable caution to believe that the consenting party had authority” over the

     property in question. Mojica, 863 F.3d at 732 (citing U.S. v. Ryerson, 545 F.3d 483,

     489 (7th Cir. 2008)); see also Terry, 915 .3d at 1145 (quoting U.S. v. Alexander, 573

     F.3d 465, 474 (7th Cir. 2009) (“To determine whether the officers’ belief was




     1While McDonald also moved to suppress any statements made during the search, the Government
     does not intend to introduce any such statements as evidence. (Dkt. 29 at 16).

                                                  6
    Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 7 of 10 PageID #:428




reasonable, we consider ‘what the officers knew at the time they sought consent, not

facts that came to light after the search began.’”) (emphasis in original).

      The Government presented sufficient evidence that McClellan consented to the

search of the 7414 Stewart basement apartment and that, at minimum, she had the

apparent authority to do so. Officer Higgins testified McClellan consented to a search

of the basement apartment, and McDonald does not contest this point. (Tr. 95:23–

25). That McClellan consented to a search is corroborated by the fact that she

retrieved her keys to allow Officers into the basement apartment and by her

subsequent statement, captured on Officer O’Brien’s bodyworn camera, that she “let

‘em in[.]” (GX-2 at 5:18–6:54) (GX-6 at 5:15–:40) (Tr. 96:9–15).

      The Officers reasonably believed McClellan was authorized to consent to a

search based on her apparent “joint access or control” of the basement apartment.

Terry, 915 F.3d at 1145 (citing Ryerson, 545 F.3d at 487). Officer Foertsch testified

McClellan emerged from the basement apartment and stated she lived in the

apartment with her husband. 2 (Tr. 25:19–20, 112:14–17); see Conner, 806 Fed. Appx.

at 489 (“Factors we consider in evaluating the reasonableness of an officer’s belief

that someone has authority over a premises include whether that person . . . says

they reside there[.]”). McClellan also informed the Officers she had keys to the

basement apartment, which she retrieved from her car and used to let them inside.




2 Although unknown to the Officers at the time consent was given, and therefore insufficient in
isolation to establish McClellan’s authority to authorize a search, both McClellan and McDonald
subsequently referred to each other as husband and wife, respectively. (GX-6 at 9:36–:42, 10:05–:10,
12:00–:20). These later statements, captured on bodyworn camera, offer corroborative evidence
McClellan referred to McDonald as her husband at the time she gave consent.

                                                 7
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 8 of 10 PageID #:429




(GX-2 at 5:18–6:54) (Tr. 95:23–25, 96:19–24); see Conner, 806 Fed. Appx. at 489

(finding a woman had apparent authority to consent to a search of an apartment

where, in addition to other indicia, she had a key to the apartment); see also U.S. v.

Richards, 741 F.3d 843, 850 (7th Cir. 2014) (“[P]ossession of a key is a sign of actual

authority over a room.”).

     McDonald suggests the box of ammunition should be suppressed because

McClellan only consented to a protective sweep of the basement apartment,

McClellan withdrew her consent before the box of ammunition was recovered, and

her consent was involuntary. (Dkt. 40 ¶ 6; Dkt. 79 at 4). Even imagining McClellan

limited the scope of her consent to a protective sweep of the basement apartment (and

none of the evidence offered suggests she did so), the box of ammunition was in plain

view on the living room table. See Maryland v. Blue, 494 U.S. 325, 327 (1990) (stating

a protective sweep encompasses “a cursory visual inspection of those places in which

a person must be hiding”); (Tr. 34:21–35:22; 36:1–13).         Neither has McDonald

identified any “unequivocal act or statement” by McClellan withdrawing consent.

U.S. v. $304,980.00 in U.S. Currency, 732 F.3d 812, 820 (7th Cir. 2013). As to

voluntariness, the Government must prove McClellan gave consent voluntarily by a

preponderance of the evidence. Richards, 741 F.3d at 847–48 (quoting U.S. v. Grap,

403 F.3d 439, 445 (7th Cir. 2005)). Courts evaluate voluntariness based on the

totality of the circumstances, including (1) the age, education, and intelligence of the

consenting party; (2) whether the consenting party was advised of her constitutional

rights; (3) the length of the detention prior to consent; (4) whether the consenting



                                           8
         Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 9 of 10 PageID #:430




      party consented immediately or police made repeated requests for consent;

      (5) whether physical coercion was used; and (6) whether the consenting party was in

      custody. U.S. v. Thurman, 889 F.3d 356, 367 (7th Cir. 2018). Based on the evidence

      presented at the suppression hearing and described above, none of these factors

      suggest McClellan’s consent was involuntary. Nor does McDonald present facts

      supporting the opposite conclusion.

           The box of ammunition was recovered in plain view pursuant to consent granted

      by one with apparent authority over the 7414 Stewart basement apartment.

      McDonald’s motion to suppress the box of ammunition is denied.

II.         The Handguns

            As Officers gained access to 7414 Stewart based on McClellan’s consent, the

      issue with respect to the recovered handguns is whether McDonald had a Fourth

      Amendment interest in the crawlspace of 7414 Stewart.         Tenants of apartment

      complexes do not have Fourth Amendment rights to apartment common areas. U.S.

      v. Sweeney, 821 F.3d 893, 900 (7th Cir. 2016); see also U.S. v. Nunez-Hurtado, 17 CR

      608 (N.D. Ill. Jun. 10, 2019), Dkt. 51. The relevant question, then, is whether

      McDonald enjoyed exclusive control over the crawlspace. U.S. v. Correa, 908 F.3d

      208, 218 (7th Cir. 2018).

            The crawlspace is physically exterior to the 7414 Stewart basement apartment

      and located within a common area. (GX-7) (Tr. 131:3–6). Wilson, the landlord of 7414

      Stewart, testified the crawlspace was where “everybody stores stuff” and is accessible

      for use by “the whole building.” (Tr. 131:11–12, 136:7–18, 138:14–17). McClellan’s



                                                9
   Case: 1:19-cr-00578 Document #: 87 Filed: 07/23/21 Page 10 of 10 PageID #:431




statements to Officer O’Brien that “[t]his is my landlord’s property, so please don’t go

through his stuff” and “[m]an, you are messing up all these people’s shit” supports

the conclusion that all the tenants of 7414 Stewart enjoyed access to and use of the

crawlspace. (GX-6 at 5:15–:40, 9:36–:50). The crawlspace was not secured with a

lock at any point during McDonald’s residence at 7414 Stewart, including the night

of February 18, 2019. (Tr. 136:15–16, 137:2–9, 138:11–13, 149:6–20). Finally, the

crawlspace was not partitioned or divided in such a way as to indicate specific areas

were reserved for use by individual tenants.       (GX-6 at 5:40–9:36) (Tr. 70:3–5).

McDonald did not enjoy exclusive control over the crawlspace and, therefore, does not

have a protectable Fourth Amendment interest.

      McDonald’s motion to suppress the handguns is denied.

                                   CONCLUSION

       For the foregoing reasons, McDonald’s motion to suppress is denied. (Dkt. 28).

Pursuant to 18 U.S.C. § 3161(h)(1)(D), time is hereby excluded for the review of

pretrial motions.




                                        ____________________________________
                                        Virginia M. Kendall
                                        United States District Judge
Date: July 23, 2021




                                          10
